Exhibit 10.10

FORM OF

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT, dated as of August 12, 2014 (this “Pledge
Agreement”), among HAT CF II Borrower LLC, a limited liability company organized
and existing under the laws of the State of Delaware (“Member”), HAT CFII OP A
LLC, a limited liability company organized and existing under the laws of the
State of Delaware (“Borrower Sub HAT A”), HAT CFII OP 5 LLC, a limited liability
company organized and existing under the laws of the State of Delaware
(“Borrower Sub HAT 5”), HAT CFII OP 7 LLC, a limited liability company organized
and existing under the laws of the State of Delaware (“Borrower Sub HAT 7”; each
of Borrower Sub HAT A, Borrower Sub HAT 5 and Borrower Sub HAT 7, a “Borrower
Subsidiary” and together, the “Borrowers Subsidiaries”), and The Bank of New
York Mellon, as Collateral Agent (in such capacity, and including any permitted
successors or assigns “Collateral Agent”) for the Secured Parties (as defined in
the Loan Agreement referred to below).

WHEREAS, Member has entered into an Amended & Restated Loan Agreement (PF),
dated as of the date hereof (as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Loan Agreement”), with HAT CF I
Borrower LLC and HASI CF I Borrower LLC, as co-borrowers, the financial
institutions from time to time parties thereto, as lenders (collectively, the
“Lenders”), Bank of America, N.A., as Administrative Agent for the Lenders (in
such capacity, and including any permitted successors or assigns “Administrative
Agent”), pursuant to which the Lenders have agreed to make Loans on the terms
and conditions set forth therein.

WHEREAS, Member has entered into an Amended & Restated Collateral Agency and
Depositary Agreement (PF), dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Depositary Agreement”), with HAT CF I Borrower LLC and HASI CF I Borrower LLC,
as co-borrowers, the Administrative Agent, the Collateral Agent, The Bank of New
York Mellon, as depositary bank and securities intermediary (the “Depositary”).

WHEREAS, Member owns 100% of all issued and outstanding Equity Interests issued
by each Borrower Subsidiary pursuant to the LLC Agreements (the “Equity
Interests”).

WHEREAS, Member will gain a substantial economic benefit from the loans and
other financial accommodations made under the Loan Agreement and desires that
the Secured Parties enter into the Loan Agreement.

In consideration of the foregoing premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, each
Borrower Subsidiary and Member hereby agree with Collateral Agent (on behalf of
itself and each other Secured Party), as follows:

1. Definitions. Unless otherwise defined herein, capitalized terms used in this
Pledge Agreement have the meanings provided in Section 1.1 of the Loan Agreement
or, if not defined therein, the UCC.

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement



--------------------------------------------------------------------------------

2. Rules of Interpretation. The rules of interpretation set forth in Section 1.3
of the Loan Agreement shall apply to this Pledge Agreement.

3. Grant of Security Interest.

(a) To secure the timely payment and performance of the Secured Obligations (as
defined below) when due, whether at stated maturity, by acceleration or
otherwise, Member hereby collaterally assigns and pledges to Collateral Agent,
for the benefit of the Secured Parties, and grants to Collateral Agent, for the
benefit of the Secured Parties, a continuing first priority lien on and security
interest in all the estate, right, title and interest of Member in, to and under
any and all of the following properties, assets and rights of Member, wherever
located, whether now owned or existing or hereafter acquired or arising
(collectively, the “Collateral”):

(i) the Equity Interests in each Borrower Subsidiary and all of Member’s rights
under any LLC Agreement;

(ii) all present and future rights of Member to receive any payment of money or
other distribution or payment arising out of or in connection with the Equity
Interests in each Borrower Subsidiary and its rights under the Limited Liability
Company Operating Agreement of Borrower Sub HAT A, dated as of July 16, 2014,
the Limited Liability Company Operating Agreement of Borrower Sub HAT 5, dated
as of July 16, 2014, and the Limited Liability Company Operating Agreement of
Borrower Sub HAT 7, dated as of July 16, 2014 (together, the “LLC Agreements”);

(iii) any other claim which Member now has or may in the future acquire in its
capacity as a member of each Borrower Subsidiary against each Borrower
Subsidiary and its property;

(iv) all securities, certificates and other instruments representing or
evidencing any of the foregoing rights and interests or the ownership thereof;
and

(v) to the extent not otherwise included, all Proceeds, products and accessions
of any and all of the foregoing, including, without limitation, whatever is
received upon any collection, exchange, sale or other disposition of any of the
Collateral, and any property into which any of the Collateral is converted,
whether cash or noncash proceeds, and any and all other amounts paid or payable
under or in connection with any of the Collateral.

(b) Notwithstanding anything to the contrary contained herein, Member shall
remain liable under the LLC Agreements to perform all of its obligations
thereunder and Collateral Agent shall have no obligation or liability under the
LLC Agreements by reason of or arising out of this Pledge Agreement, nor shall
Collateral Agent be required or obligated in any manner to perform or fulfill
any obligations of Member thereunder or to make any payment, or to make any
inquiry as to the nature or sufficiency of any payment received by it, or
present or file any claim, or take any action to collect or enforce the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

2



--------------------------------------------------------------------------------

4. Secured Obligations. This Pledge Agreement secures the payment of all
Obligations now existing or hereafter arising, owing to Agents or the other
Secured Parties, and all obligations of Member set forth herein, including, to
the maximum extent permitted by Applicable Law, any interest or expenses arising
after the commencement of any proceeding with respect to any Borrower
Subsidiary, or Member under the Bankruptcy Code or any other bankruptcy or
insolvency Applicable Law (whether or not such interest or expenses are allowed
or allowable as a claim in whole or in part in such case) (all such obligations
being herein called, the “Secured Obligations”).

5. Use of Collateral. Unless and until such time as a Default has occurred and
is continuing, Member reserves the right to, and shall be entitled to, use and
possess the Collateral (except any certificates representing the Equity
Interests) and exercise all of its rights in respect of the Collateral,
including, without limitation, under the LLC Agreements (except as limited
herein or by the Loan Documents) and to receive all income and other
distributions from the Collateral.

6. Application of Proceeds. Collateral Agent shall apply any proceeds from time
to time held by it and the proceeds of any collection, recovery, receipt,
appropriation, realization or sale, in accordance with the terms of the Loan
Agreement and the other Loan Documents to which it is a party.

7. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) Collateral Agent shall have the right to take any of the following actions:
(i) vote or exercise any and all of Member’s rights or powers under the LLC
Agreements; (ii) demand, sue for, collect or receive any money or property at
any time payable to or receivable by Member on account of or in exchange for all
or any part of the Collateral; (iii) cause any action at law or suit in equity
or other proceeding to be instituted and prosecuted to collect or enforce any
Secured Obligations or rights hereunder or included in the Collateral or
foreclose or enforce the security interest in all or any part of the Collateral,
by taking possession thereof or otherwise, or to enforce any other legal or
equitable right vested in it by this Pledge Agreement or by Applicable Law;
(iv) sell or otherwise dispose of any or all of the Collateral or cause the
Collateral to be sold or otherwise disposed of in one or more sales or
transactions, at such prices as Collateral Agent may deem commercially
reasonable, and for cash or on credit or for future delivery, without assumption
of any credit risk at any broker’s board or at public or private sale, without
demand of performance or notice of the time or place of sale (except such notice
as is required by applicable statute and cannot be waived which notice shall be
in accordance with the provisions hereof), it being agreed that Collateral Agent
may be a purchaser on behalf of the other Secured Parties or on its own behalf
at any such sale and that Collateral Agent, any other Secured Party or any other
Person who may be the purchaser of any or all of the Collateral so sold shall
thereafter hold the same absolutely free from any claim or right of whatsoever
kind, including any equity of redemption, of Member or any Borrower Subsidiary,
any such demand, notice or right and equity being hereby expressly waived and
released to the

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

3



--------------------------------------------------------------------------------

extent permitted by Applicable Law; (v) incur expenses, including reasonable
attorneys’ fees, consultants’ fees, and other costs in connection with the
exercise of any right or power under this Pledge Agreement; (vi) perform any
obligation of Member hereunder, under any Loan Document or under the LLC
Agreements; (vii) take any other action which Collateral Agent deems necessary
or desirable to protect or realize upon its security interest in the Collateral
or any part thereof; (viii) secure the appointment of a receiver for Member; or
(ix) exercise any other or additional rights or remedies granted to a secured
party under the UCC. If, pursuant to Applicable Law, prior notice of any such
action is required to be given to Member or any Borrower Subsidiary, Member and
each Borrower Subsidiary hereby acknowledge and agree that the minimum time
required by such Applicable Law, or if no minimum is specified, of ten
(10) Business Days, shall be deemed a reasonable notice period. In addition, to
the extent permitted by Applicable Law, Member waives any and all rights that it
may have to notice from Collateral Agent or of a judicial hearing in advance of
the enforcement of any of Collateral Agent’s rights hereunder.

(b) In addition to the foregoing remedies, Collateral Agent may, after written
notice to Member, but shall not be obligated to, cure any Event of Default.
Collateral Agent shall be the sole judge of the validity of any adverse claims,
taxes, assessments, charges or encumbrances, and the amount to be paid in
satisfaction thereof, and of the necessity for, and of the time and manner of
doing everything herein authorized to be done, provided Collateral Agent shall
be under no obligation to do any such acts or to make any such payments.

(c) If Collateral Agent shall decide to exercise its right, subject to the terms
hereof and the other Loan Documents, to sell any or all of the Collateral, and
if in the opinion of counsel for Collateral Agent it is necessary to have such
Collateral registered under the provisions of the Securities Act of 1933, as
amended, or otherwise registered or qualified under any federal or state
securities laws or regulations (collectively, the “Securities Laws”), each
Borrower Subsidiary and Member will execute and deliver all such instruments and
documents which, in the opinion of Collateral Agent, are reasonably necessary to
register or qualify such Collateral under the provisions of the Securities Laws
and will use reasonable efforts to cause any registration statement relating
thereto to become effective and to remain effective for a period of not less
than six months from the date of the first public offering of such Collateral
and to make all amendments thereto and/or to any related prospectus or similar
document which, in the reasonable opinion of Collateral Agent, are necessary,
all in conformity with the Securities Laws applicable thereto. Without limiting
the generality of the foregoing, each Borrower Subsidiary and Member agree to
comply with the provisions of the securities or “Blue Sky” laws of any
jurisdiction or jurisdictions which Collateral Agent shall reasonably designate
and to make available to their security holders, as soon as practicable,
earnings statements which will satisfy the provisions of Section 11(a) of the
Securities Act of 1933, as amended.

(d) All reasonable costs and expenses (including, without limitation, attorneys’
fees and expenses) incurred by Collateral Agent in connection with exercising
any remedy provided for herein or at law, curing any Event of Default,
performing any of Member’s obligations contained herein or in the LLC Agreements
or in respect of any part of the Collateral, together with interest thereon (to
the extent permitted by Applicable Law) computed at a rate per annum equal to
the Default Rate from the date on which such costs or expenses are incurred to

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

4



--------------------------------------------------------------------------------

the date of payment thereof, shall constitute additional indebtedness (and
Secured Obligations) secured by this Pledge Agreement and shall be paid by
Member to Collateral Agent on behalf of the Secured Parties upon demand.

(e) Any action or proceeding to enforce this Pledge Agreement or the LLC
Agreements may be taken by Collateral Agent either in Collateral Agent’s name or
in Member’s name, as Collateral Agent may deem necessary.

(f) Collateral Agent shall incur no liability as a result of the sale of the
Collateral, or any part thereof, at any private sale pursuant to Section 7(a)
conducted in a commercially reasonable manner and in accordance with the
requirements of Applicable Law. Member hereby waives any claims against
Collateral Agent arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations.

(g) Except as otherwise required by this Pledge Agreement, to the extent
permitted under Applicable Law, Member hereby waives all rights and remedies of
a debtor or grantor under the UCC or other Applicable Law, and all formalities
prescribed by Applicable Law relative to the sale or disposition of the
Collateral (other than notice of sale and any other formalities expressly
provided in this Pledge Agreement and the other Loan Documents), after the
occurrence and during the continuation of an Event of Default.

(h) Member hereby agrees that in respect of any sale of any of the Collateral
pursuant to the terms hereof, Collateral Agent is hereby authorized to comply
with any limitation or restriction in connection with such sale as it may be
advised by counsel is reasonably necessary in order to avoid any violation of
Applicable Law, or in order to obtain any required approval of the sale or of
the purchase by any Governmental Authority or official, and Member further
agrees that such compliance shall not, in and of itself, result in such sale
being considered or deemed not to have been made in a commercially reasonable
manner, nor shall Collateral Agent be liable or accountable to Member for any
discount allowed by reason of the fact that such Collateral is sold in
compliance with any such limitation or restriction.

(i) If, in the exercise of any of its rights and remedies under this Pledge
Agreement, Collateral Agent shall forfeit any of its rights or remedies, whether
because of any Applicable Law pertaining to “election of remedies” or otherwise,
Member hereby consents to such action by Collateral Agent and, to the extent
permitted by Applicable Law, waives any claim based upon such action, even if
such action by Collateral Agent shall result in a full or partial loss of any
rights of subrogation, indemnification or reimbursement which Member might
otherwise have had but for such action by Collateral Agent or the terms herein.
Any election of remedies which results in the denial or impairment of the right
of Collateral Agent to seek a deficiency judgment against Member in respect of
the Collateral shall not, to the extent permitted by Applicable Law, impair
Member’s obligation hereunder.

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

5



--------------------------------------------------------------------------------

8. Remedies Cumulative; Delay Not Waiver.

(a) No right, power or remedy herein conferred upon or reserved to Collateral
Agent or the other Secured Parties is intended to be exclusive of any other
right, power or remedy, and every such right, power and remedy shall, to the
extent permitted by Applicable Law, be cumulative and in addition to every other
right, power and remedy given hereunder or now or hereafter existing at
Applicable Law or in equity or otherwise. Resort to any or all security now or
hereafter held by Collateral Agent may be taken concurrently or successively and
in one or several consolidated or independent judicial actions or lawfully taken
nonjudicial proceedings, or both.

(b) No failure or delay on the part of Collateral Agent in exercising any right,
power, remedy or privilege hereunder or under any other Loan Document and no
course of dealing between Member and Collateral Agent shall operate as a waiver
or impairment thereof, nor shall any single or partial exercise of any right,
power, remedy or privilege hereunder or under any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. No notice to or demand on Member in any
case shall entitle Member to any other or further notice or demand in similar or
other circumstances or constitute a waiver of the rights of Collateral Agent to
take any other or further action in any circumstances without notice or demand.

9. Marshalling. To the fullest extent permitted by Applicable Law, Member hereby
agrees that it shall not invoke any Applicable Law relating to the marshalling
of Collateral which might cause delay in or impede the enforcement of Collateral
Agent’s rights under this Pledge Agreement or under any other instrument
creating or evidencing any of the Secured Obligations or under which any of the
Secured Obligations is outstanding or by which any of the Secured Obligations is
secured or payment thereof is otherwise assured, and, to the fullest extent
permitted by Applicable Law, Member hereby irrevocably waives the benefits of
all such laws.

10. Representations and Warranties of Member. Member represents and warrants as
of the date hereof as follows:

(a) The chief executive office of Member and the office where it keeps its
records concerning the Collateral is located at 1906 Towne Centre Blvd., Suite
370, Annapolis, MD 21401. The organization number assigned to Member in Delaware
is 5564976, and Member’s federal employer identification number is 47-1140195.

(b) This Pledge Agreement creates a valid security interest in the Collateral
and secures the payment of the Secured Obligations.

(c) With respect to the Collateral and the security interest in the Collateral
granted hereunder, (i) the appropriate financing statements (the “Financing
Statements”) have been presented (or are in a form to be presented immediately
prior to the date of the first Advance) for filing under the UCC, and upon such
filing, such security interest will be a perfected security interest under the
UCC, and no further filings or other actions are necessary to perfect such
security interest and (ii) assuming the delivery to, and possession in the State
of New York of, all certificates or instruments representing or evidencing the
Equity Interests (including duly executed undated blank stock powers) by,
Collateral Agent, and the

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

6



--------------------------------------------------------------------------------

filing of the Financing Statements with the Secretary of State of the State of
Delaware such security interest will be a first priority perfected security
interest under the UCC in the Collateral, and no further filings or other
actions are necessary to perfect such security interest.

(d) Member is the sole legal and equitable owner of the Equity Interests of each
Borrower Subsidiary, together with the other rights and interests comprising the
Collateral described above, subject to no Liens (other than Permitted Liens
described in Section 11.2.2(a) of the Loan Agreement) and has full power and
lawful authority to pledge, assign and grant a security interest in the
Collateral pledged hereunder. Member owns all of the issued and outstanding
Equity Interests of each Borrower Subsidiary.

(e) Member has not assigned any of its rights under any LLC Agreement or any of
the Collateral except as provided in this Pledge Agreement or pursuant to the
Loan Documents (as defined in the Other Loan Facility).

(f) Member has not executed and has no knowledge of any effective financing
statement, security agreement or other instrument similar in effect covering all
or any part of the Collateral on file in any recording office, except such as
may have been filed pursuant to this Pledge Agreement or pursuant to the Loan
Documents (as defined in the Other Loan Facility).

(g) The Equity Interests issued to Member are, or will be when issued,
“certificated securities” as such term is defined in Article 8 of the UCC.

(h) With respect to the Equity Interests, such Equity Interests (i) are not
dealt in or traded on securities exchanges or in securities markets,
(ii) expressly provide that such Equity Interests are securities governed by
Article 8 of the UCC, or (iii) are not held in a Securities Account, except
Equity Interests for which Collateral Agent is the registered owner.

(i) Member has delivered all certificated securities constituting Collateral
held by Member on the Loan Document Effective Date to Collateral Agent, together
with duly executed undated blank stock powers, and such securities are duly
authorized and validly issued, fully paid and non-assessable.

11. Covenants of Member. Member covenants and agrees as follows:

(a) Member shall at all times cause the Equity Interests to be “certificated
securities” as such term is defined in Article 8 of the UCC.

(b) Member shall defend the Collateral against all claims and demands of all
Persons (other than Secured Parties and “Secured Parties” (as defined in the
Pledge Agreement executed in connection with the Loan Documents (as defined in
the Other Loan Facility)) claiming an interest in any of such Collateral. Member
shall discharge or cause to be discharged all Liens on any or all of the
Collateral, except for the security interest under this Pledge Agreement and
Permitted Liens described in Sections 11.2.2(a) and (b) of the Loan Agreement.

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

7



--------------------------------------------------------------------------------

(c) From time to time upon the written request of Collateral Agent, it shall
execute and deliver such further documents and do such other acts and things as
Collateral Agent may reasonably request in order fully to effect the purposes of
this Pledge Agreement, including, without limitation, delivery of any original
membership and limited liability company interest certificates issued to Member
after the date hereof, together with blank transfer powers related thereto.

(d) If Member in its capacity as a member of any Borrower Subsidiary receives
any income or distribution of money or property of any kind from such Borrower
Subsidiary while an Event of Default has occurred and is continuing, Member
shall hold such income or distribution as trustee for and shall deliver the same
to Collateral Agent.

(e) Member shall not sell, assign, transfer, hypothecate, grant a Lien on or
otherwise dispose of any of the Equity Interests other than the grant hereunder
and Permitted Liens described in Section 11.2.2(a) of the Loan Agreement.

(f) Member shall not take any action if such act could reasonably be expected to
impair the rights of Collateral Agent or any other Secured Party in the
Collateral.

(g) Member shall not allow or permit any Borrower Subsidiary to issue any Equity
Interests other than the Equity Interests and, except for this Pledge Agreement
or any other Loan Document and the Other Loan Documents (as defined in the Other
Loan Facility), shall not, and shall not permit any Borrower Subsidiary to,
enter into any agreement creating any restriction or condition upon the
transfer, voting or control of the Collateral.

12. Certain Consents and Waivers.

(a) Subject to the rights specifically reserved to Member under this Pledge
Agreement, Member hereby waives, to the maximum extent permitted by Applicable
Law: (i) all rights under any Applicable Law limiting remedies, including,
recovery of a deficiency in respect of the Collateral and all defenses based on
any loss of Member’s right to recover any amount from any Borrower Subsidiary,
whether by right of subrogation or otherwise; (ii) all rights under any
Applicable Law to require Collateral Agent to pursue any Borrower Subsidiary, or
any other Person, any security which Collateral Agent may hold, or any other
remedy before proceeding against Member; (iii) all rights under any Applicable
Law of reimbursement or subrogation, all rights under any Applicable Law to
enforce any remedy that Collateral Agent or the other Secured Parties may have
against any Borrower Subsidiary and all rights under any Applicable Law to
participate in any security held by Collateral Agent until the Secured
Obligations have been indefeasibly satisfied in full in cash; (iv) all rights
under any Applicable Law to require Collateral Agent to give any notices of any
kind, including, without limitation, notices of nonpayment, nonperformance,
protest, dishonor, default, delinquency or acceleration, or to make any
presentments, demands or protests, except as expressly provided in the Loan
Documents; (v) all rights under any Applicable Law to assert the bankruptcy or
insolvency of any Borrower Subsidiary as a defense hereunder or as the basis for
rescission hereof; (vi) all rights under any Applicable Law purporting to reduce
Member’s obligations hereunder if any Borrower Subsidiary’s obligations are
reduced other than as a result of payment of the Secured Obligations; (vii) all
defenses based on the disability or lack of authority of any

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

8



--------------------------------------------------------------------------------

Borrower Subsidiary or any Person, the repudiation of the Loan Documents by any
Borrower Subsidiary, or any Person, the failure by Collateral Agent or the other
Secured Parties to enforce any claim against any Borrower Subsidiary, or the
unenforceability in whole or in part of any Loan Documents; (viii) all defenses
based on any change in the time, manner or place of payment of, or in any other
term of the Secured Obligations, any release, amendment or waiver of, or consent
under, or departure from, or settlement or adjustment of, any Secured
Obligations; (ix) any exchange, release or non-perfection of any Lien on any
Collateral or collateral under the Loan Agreement or the Security Documents;
(x) all suretyship and guarantor’s defenses generally; (xi) any claims, damages
and demands occasioned by Collateral Agent’s taking of possession of any
Collateral except any damages which are the direct result of Collateral Agent’s
gross negligence or willful misconduct; (xii) any equities or rights of
redemption, appraisement, valuation, stay, extension or moratorium now or
hereafter in force under any Applicable Law that prevents or delays the
enforcement of this Pledge Agreement or any portion hereof, and each of Member
and each Borrower Subsidiary, for itself and for any and all Persons who may
claim on its behalf, hereby waives the benefit of all such Applicable Laws;
(xiii) any combination of the foregoing; or (xiv) any other fact or circumstance
whether or not similar to the foregoing. Member further agrees that upon the
occurrence and during the continuation of an Event of Default, Collateral Agent
may elect to nonjudicially or judicially foreclose against any real or personal
property security it holds for the Secured Obligations or any part thereof, or
to exercise any other remedy against any Borrower Subsidiary, any security or
any guarantor, even if the effect of that action is to deprive Member of the
right to collect reimbursement from any Borrower Subsidiary for any sums paid by
Member to Collateral Agent or any other Secured Party. Except as otherwise
provided by Applicable Law, any sale of, or any other realization upon, any
Collateral by Collateral Agent or any other Secured Party in accordance with the
terms hereof and the other Loan Documents, shall operate to divest all rights,
title, interest, claim and demand, either at law or in equity, of Member or each
Borrower Subsidiary, as the case may be, therein and thereto, and shall be a
perpetual bar both at law and in equity against Member or each Borrower
Subsidiary, as the case may be, and against any and all Persons claiming or
attempting to claim the Collateral so sold or realized upon, or any portion
thereof, from, through and under Member or each Borrower Subsidiary, as the case
may be.

(b) Member hereby waives any restriction or obligation imposed on Collateral
Agent under Section 9-207(c)(1) of the UCC.

(c) Upon the occurrence and during the continuation of an Event of Default, and
subject to the rights specifically reserved to Member under this Pledge
Agreement, Member, to the maximum extent permitted by Applicable Law, hereby
agrees that it will not invoke, claim or assert the benefit of any rule of
Applicable Law or statute now or hereafter in effect or take or omit to take any
other action, that would or could reasonably be expected to have the effect of
delaying, impeding or preventing the exercise of any rights and remedies in
respect of the Collateral, the absolute sale of any of the Collateral or the
possession thereof by any purchaser at any sale thereof, and waives the benefit
of all such laws and further agrees that it will not hinder, delay or impede the
execution of any power or remedy granted hereunder to Collateral Agent, but that
it will permit the execution of every such power or remedy as though no such
laws were in effect.

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

9



--------------------------------------------------------------------------------

13. Borrower Subsidiaries’ Consent and Covenants. Each Borrower Subsidiary
hereby consents to the assignment and grant of a security interest in the
Collateral by Member to Collateral Agent and to the exercise by Collateral Agent
of all rights and powers assigned or delegated to Collateral Agent by Member
hereunder. Each Borrower Subsidiary further agrees to perform all covenants and
obligations herein which, by their express or implied terms, are to be performed
by such Borrower Subsidiary.

14. Attorney-in-Fact. Subject to the proviso set forth below, Member hereby
constitutes and appoints Collateral Agent, acting for and on behalf of itself
and the other Secured Parties and each successor or assign of Collateral Agent
and the other Secured Parties, the true and lawful attorney-in-fact of Member,
with full power (in the name of Member or otherwise) to enforce all rights of
Member with respect to the Collateral, including, without limitation, the right:

(a) to ask, require, demand, receive, compound and give acquittance for any and
all moneys and claims for money due and to become due under or arising out of
the Collateral;

(b) to elect remedies with respect to the Collateral and to receive, endorse and
collect upon any checks or other instruments or orders in connection therewith;

(c) to vote, demand, receive and enforce Member’s rights and powers with respect
to the Collateral;

(d) to do any and every act which Member might do on its behalf with respect to
the Collateral or any part thereof;

(e) to give appropriate receipts, releases and satisfactions for and on behalf
of and in the name of Member or, at the option of Collateral Agent, in the name
of Collateral Agent, with the same force and effect as Member could do if this
Pledge Agreement had not been made;

(f) to make, execute, deliver and file all conveyances, assignments and
transfers of Collateral; and

(g) to file any claims or take any action or institute any proceedings in
connection therewith which Collateral Agent may deem to be necessary or
advisable;

provided, however, that until such time as an Event of Default has occurred and
is continuing, Collateral Agent shall not exercise any of the aforementioned
rights. Pursuant to such power of attorney, if an Event of Default has occurred
and is continuing, Collateral Agent shall, (at the direction of the Required
Lenders), itself perform, or cause the performance of, any obligations of
Member. This power of attorney is a power coupled with an interest and is
irrevocable until the indefeasible payment and performance in full in cash of
the Secured Obligations. Member hereby approves, ratifies and confirms each
lawful act and deed of or for Collateral Agent done or to be done pursuant to,
and in accordance with, this appointment and Applicable Laws as the authorized
act and deed of Member.

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

10



--------------------------------------------------------------------------------

15. Perfection; Further Assurances.

(a) Prior to or concurrently with the execution herewith, each Borrower
Subsidiary shall deliver all certificates or instruments representing or
evidencing the Collateral to Collateral Agent and all such certificates or
instruments shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance acceptable to Collateral Agent.
Collateral Agent shall have sole possession and control of such certificates and
instruments until payment in full in cash of the Secured Obligations. Collateral
Agent shall have the right, at any time in its discretion, upon the occurrence
and during the continuation of an Event of Default, and upon notice to Member
(but only where such notice may be given without violating Applicable Law), to
transfer to or to register in the name of Collateral Agent or any of its
nominees any or all of the Collateral and to exchange certificates or
instruments representing or evidencing the Collateral for certificates or
instruments of smaller or larger denominations. In furtherance of the foregoing,
Member shall execute and deliver to Collateral Agent a proxy in the form
attached hereto as Exhibit A (a “Proxy”) and an irrevocable power in the form of
Exhibit B (a “Stock Power”).

(b) Member agrees that from time to time, at the expense of Member, will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be reasonably necessary or desirable, or that
Collateral Agent may reasonably request, in order to perfect and protect the
assignment and security interest granted or intended to be granted hereby or to
enable Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to the Collateral. Without limiting the generality of the
foregoing, Member will execute and file such financing or continuation
statements, or amendments thereto, and such other instruments, endorsements or
notices, as may be reasonably necessary or desirable or as Collateral Agent may
reasonably request, in order to perfect and preserve the assignments and
security interests granted or purported to be granted hereby.

(c) If, at any time and from time to time, any Collateral (including any
certificate or instrument representing or evidencing any Collateral) is in the
possession of a Person other than Collateral Agent (a “Holder”), then Member
shall immediately, at Collateral Agent’s option, either cause such Collateral to
be delivered into Collateral Agent’s possession, or cause such Holder to enter
into a control agreement, in form and substance satisfactory to Collateral
Agent, and take all other steps deemed necessary by Collateral Agent to perfect
the security interest of Collateral Agent in such Collateral, all pursuant to
Section 9-106 and Section 9-313 of the UCC or other Applicable Law governing the
perfection of Collateral Agent’s security interest in the Collateral in the
possession of such Holder.

(d) If any Collateral consists of “uncertificated securities” within the meaning
of the UCC or is otherwise not evidenced by any certificate or instrument,
Member will promptly notify Collateral Agent thereof and will immediately take
and cause to be taken all actions required under Articles 8 and 9 of the UCC and
any other Applicable Law, to enable Collateral Agent to acquire “control”
(within the meaning of such term under Section 8-106 (or its successor
provision) of the UCC) of such uncertificated securities and as may be otherwise
reasonably necessary or deemed reasonably appropriate by Collateral Agent to
perfect the security interest of Collateral Agent therein.

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

11



--------------------------------------------------------------------------------

(e) Member hereby irrevocably authorizes Collateral Agent at any time and from
time to time to file in any filing office in any UCC jurisdiction any initial
financing statements and amendments thereto that (i) indicate the Collateral
described herein and (ii) provide any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including whether Member is an organization,
the type of organization and any organizational identification number issued to
Member. Member agrees to furnish any such information to Collateral Agent
promptly upon Collateral Agent’s request.

(f) Member shall pay all filing, registration and recording fees and all
refiling, re-registration and re-recording fees, and all reasonable expenses
incident to the execution and acknowledgment of this Pledge Agreement, any
assurance, and all federal, state, county and municipal stamp taxes and other
taxes, duties, imports, assessments and charges arising out of or in connection
with the execution and delivery of this Pledge Agreement, any agreement
supplemental hereto, any financing statements, and any reasonable instruments of
further assurance required to be paid pursuant to the terms of the Loan
Agreement or any other Loan Document.

16. Limitation on Duty of Collateral Agent with Respect to Collateral. The
powers conferred on Collateral Agent hereunder are solely to protect its
interest in the Collateral for the benefit of the Secured Parties and shall not
impose any duty on Collateral Agent or any of its designated agents to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for monies actually received by it hereunder, and except to
the extent of any duties imposed by Applicable Law that have not been waived
hereunder, Collateral Agent shall have no duty with respect to any Collateral
and no provision of this Pledge Agreement shall be interpreted as giving rise to
any implied duties or obligations on the part of Collateral Agent. Collateral
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment that is substantially equivalent to that which Collateral Agent
accords its own property, it being expressly agreed, to the maximum extent
permitted by Applicable Law, that Collateral Agent shall have no responsibility
for taking (a) any necessary steps to preserve rights against any Persons with
respect to any Collateral or (b) any action to protect against any diminution in
value of the Collateral, but, in each case, upon the occurrence and during the
continuation of an Event of Default, Collateral Agent may take any such action
it shall deem advisable in the best interest of the Secured Parties and all
expenses reasonably incurred in connection therewith shall be part of the
Secured Obligations. For the avoidance of doubt, Collateral Agent shall not be
liable for any loss, reduction or diminution in value of the Collateral in its
possession; provided that Collateral Agent has exercised reasonable care in the
custody and preservation of such Collateral in accordance with this Section 16.

17. Place of Business; Location of Records. Unless Collateral Agent is otherwise
notified pursuant to Section 11(f), the place of business and chief executive
office of Member is, and all records of Member concerning the Collateral are and
will be, located at the following address:

1906 Towne Centre Boulevard, Suite 370

Annapolis, Maryland 21401

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

12



--------------------------------------------------------------------------------

18. Notices. Unless otherwise specifically herein provided, all notices required
or permitted under the terms and provisions hereof shall be in writing and any
such notice shall be effective if given in accordance with the provisions of
Section 15.3 of the Loan Agreement. Notices to any Borrower Subsidiary may be
given at the address of such Borrower Subsidiary as set forth on the signature
pages of the Loan Agreement. Notices to Member may be given at the address set
forth in Section 17.

19. Continuing Assignment and Security Interest; Transfer of Notes. This Pledge
Agreement shall create a continuing pledge and assignment of and security
interest in the Collateral and shall (a) remain in full force and effect until
the date all Secured Obligations have been paid in full, all Commitments have
terminated or expired and each Agent, upon request of the Borrower, has taken
such actions as shall be required to release the security interest created under
this Pledge Agreement in the Collateral (the “Discharge Date”); (b) be binding
upon each Borrower Subsidiary, Member, and their respective successors and
permitted assigns; and (c) inure, together with the rights and remedies of
Collateral Agent, to the benefit of Collateral Agent, the other Secured Parties
and their respective successors, transferees and permitted assigns. Collateral
Agent or any of the other Secured Parties may assign or otherwise transfer all
or any part of or interest in the Loan Documents or other evidence of
indebtedness held by them to any other Person to the extent permitted by and in
accordance with the Loan Agreement and the Depositary Agreement, and such other
Person shall thereupon become vested with all or an appropriate part of the
benefits in respect thereof granted to the Secured Parties herein or otherwise.
The release of the security interest in any or all of the Collateral, the taking
or acceptance of additional security, or the resort by Collateral Agent to any
security it may have in any order it may deem appropriate, shall not affect the
liability of any Person on the indebtedness secured hereby. Upon the Discharge
Date, the security interest granted hereby shall terminate and all rights to the
Collateral shall revert to Member. Upon the Discharge Date, Collateral Agent
will, at Member’s expense, execute and deliver to Member such documents as any
Borrower Subsidiary or Member shall reasonably request to evidence the
termination of this Pledge Agreement. If this Pledge Agreement shall be
terminated or revoked by operation of Applicable Law, Member shall indemnify and
hold Collateral Agent and the other Secured Parties harmless from any cost or
expense which may be suffered or incurred by Collateral Agent and the other
Secured Parties in acting hereunder in accordance with the indemnification
provisions set forth in the Loan Agreement, prior to the receipt by Collateral
Agent, its successors, transferees or assigns of notice of such termination or
revocation.

20. Severability. Wherever possible, each provision of this Pledge Agreement and
any document delivered in connection herewith shall be interpreted in such
manner as to be valid under Applicable Law. If any provision is found to be
invalid under Applicable Law, it shall be ineffective only to the extent of such
invalidity and the remaining provisions of this Pledge Agreement or such other
document shall remain in full force and effect.

21. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH BORROWER SUBSIDIARY AND MEMBER WAIVE (A) THE RIGHT TO TRIAL BY JURY (WHICH
COLLATERAL AGENT HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND
RELATING IN ANY WAY TO THIS PLEDGE AGREEMENT, THE SECURED OBLIGATIONS OR THE
COLLATERAL; (B) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL;

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

13



--------------------------------------------------------------------------------

(C) ANY BOND OR SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING
COLLATERAL AGENT TO EXERCISE ANY RIGHTS OR REMEDIES; (D) THE BENEFIT OF ALL
VALUATION, APPRAISEMENT AND EXEMPTION LAWS; (E) ANY CLAIM AGAINST COLLATERAL
AGENT OR ANY LENDER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT ACTION, SECURED OBLIGATIONS,
THIS PLEDGE AGREEMENT OR TRANSACTIONS RELATING HERETO OR THERETO; AND (F) NOTICE
OF ACCEPTANCE HEREOF. Member and each Borrower Subsidiary acknowledge that the
foregoing waivers are a material inducement to Collateral Agent entering into
this Pledge Agreement and that it is relying upon the foregoing in its dealings
with Member and each Borrower Subsidiary. Member and each Borrower Subsidiary
have reviewed the foregoing waivers with its legal counsel and have knowingly
and voluntarily waived its jury trial and other rights following consultation
with legal counsel. In the event of litigation, this Pledge Agreement may be
filed as a written consent to a trial by the court.

22. Consent to Jurisdiction. EACH PARTY HERETO HEREBY CONSENTS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH
JURISDICTION OVER NEW YORK COUNTY, THE STATE OF NEW YORK AND THE SOUTHERN
DISTRICT OF NEW YORK IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING
RELATING IN ANY WAY TO THIS PLEDGE AGREEMENT, AND AGREES THAT ANY DISPUTE,
ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH
COURT. MEMBER AND EACH BORROWER SUBSIDIARY IRREVOCABLY AND UNCONDITIONALLY WAIVE
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS. WITHOUT PREJUDICE TO ANY OTHER MODE OF SERVICE, MEMBER AND EACH BORROWER
SUBSIDIARY IRREVOCABLY APPOINTS CORPORATION SERVICE COMPANY AS ITS AGENT FOR
SERVICE OF PROCESS IN THE STATE OF NEW YORK; MEMBER AND EACH BORROWER SUBSIDIARY
AGREES THAT FAILURE BY ITS AGENT FOR SERVICE OF PROCESS TO NOTIFY SUCH BORROWER
OF THE SERVICE OF PROCESS WILL NOT INVALIDATE THE PROCEEDINGS CONCERNED; AND
MEMBER AND EACH BORROWER SUBSIDIARY CONSENTS TO THE SERVICE OF PROCESS RELATING
TO ANY SUCH PROCEEDINGS BY THE MAILING OF COPIES THEREOF BY REGISTERED,
CERTIFIED OR FIRST CLASS MAIL, POSTAGE PREPAID, AT ITS ADDRESS SET FORTH HEREIN.
A final judgment in any proceeding of any such court shall be conclusive and may
be enforced in other jurisdictions by suit on the judgment or any other manner
provided by Applicable Law.

23. Successors and Assigns. The provisions of this Pledge Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns; except that (a) neither Member nor any
Borrower Subsidiary may assign or otherwise transfer its rights under this
Pledge Agreement without the prior written consent of Collateral

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

14



--------------------------------------------------------------------------------

Agent and (b) any assignment by Collateral Agent must be made in compliance with
the Depositary Agreement. No party hereto may assign its rights or obligations
hereunder in contravention of the Loan Agreement.

24. Amendment. No amendment or waiver of any provision of the Pledge Agreement,
and no consent to any departure by Member or any Borrower Subsidiary, shall be
effective unless in writing signed by Collateral Agent and in accordance with
the provisions of the Loan Agreement, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

25. Headings. Paragraph headings have been inserted in this Pledge Agreement as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Pledge Agreement and shall not be used in the
interpretation of any provision of this Pledge Agreement.

26. Release. In the event that any cash distribution with respect to any Equity
Interests pledged hereunder is permitted to be paid to Member pursuant to the
terms of Section 11.2.15 of the Loan Agreement, such cash distribution may be
paid directly to Member and upon the receipt of any such cash distribution by
Member the security interest granted herein in such cash distribution shall be
automatically released.

27. GOVERNING LAW. THIS PLEDGE AGREEMENT AND ALL CLAIMS SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW AND FEDERAL LAWS RELATING TO NATIONAL BANKS.

28. Reinstatement. This Pledge Agreement and the Liens created hereunder shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time payment by or on behalf of Member in respect of the Secured
Obligations is rescinded or must otherwise be restored or returned by any
Secured Party upon the insolvency, bankruptcy, reorganization, liquidation of or
any other Person party to a Loan Document or upon the dissolution of, or
appointment of any intervenor or conservator or trustee or similar official for,
any Borrower Subsidiary or Member or any other Person party to a Loan Document
or any substantial part of any Borrower Subsidiary’s or Member’s or any other
such Person’s assets, or otherwise, all as though such payments had not been
made, and Member shall pay Collateral Agent on demand all reasonable costs and
expenses (including reasonable fees and expenses of counsel) incurred by
Collateral Agent or such other Secured Party in connection with such rescission
or restoration.

29. References to Other Documents. All defined terms used in this Pledge
Agreement which refer to other documents shall be deemed to refer to such other
documents as they may be amended, supplemented or replaced from time to time,
provided such documents were not amended in breach of a covenant contained in
any agreement to which Member, any Borrower Subsidiary, Collateral Agent or any
of the other Secured Parties is a party.

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

15



--------------------------------------------------------------------------------

30. Execution in Counterparts. This Pledge Agreement and any amendment, waivers,
consents or supplements hereto or in connection herewith may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Pledge Agreement shall
become effective when Administrative Agent has received counterparts bearing the
signatures of all parties hereto. Delivery of a signature page of this Pledge
Agreement by telecopy or other electronic means shall be effective as delivery
of a manually executed counterpart of such agreement. The words “execute,”
“execution,” “signed,” “signature,” and words of like import in this Pledge
Agreement or in any amendment or other modification hereof (including waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by Administrative Agent pursuant to the terms of the Loan Agreement, or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

31. Collateral Agent. The Bank of New York Mellon, in performance of its duties
as Collateral Agent hereunder, shall enjoy all rights and protections afforded
it as the Collateral Agent under the Depositary Agreement and the Collateral
Agent under the Depositary Agreement (as defined in the Other Loan Facility),
respectively.

32. Instruction of Collateral Agent by Administrative Agent. Notwithstanding
anything to the contrary contained in this Pledge Agreement, the Collateral
Agent will not commence any exercise of remedies or any foreclosure actions or
otherwise take any action or proceeding against or in respect of any of the
Collateral, including the delivering of any notice required to be delivered or
the giving of any instruction required to be given by the Collateral Agent
hereunder, unless and until it shall have been directed by written notice of the
Administrative Agent on behalf of the Beneficiaries and then only in accordance
with the provisions of such notice, this Agreement and the other Security
Documents.

33. Agreement for Security Purposes. This Pledge Agreement is for security
purposes only. Accordingly, Collateral Agent shall not, pursuant to this Pledge
Agreement enforce any of Member’s rights with respect to the Collateral until
such time as an Event of Default shall have occurred and be continuing, and
until such time Member reserves the right to, and shall be entitled to, use and
possess the Collateral and exercise all of its right, title and interest in, to
and under the Collateral.

34. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the Lien granted to the Collateral Agent pursuant to this Pledge Agreement and
the exercise of any right or remedy by Collateral Agent hereunder are subject to
the provisions of that certain Amended & Restated Intercreditor Agreement, dated
as of the date hereof (as amended, amended and restated, supplemented, restated,
replaced, refinanced or otherwise modified from time to time, the “Intercreditor
Agreement”) among the Member, HASI CF I Borrower, LLC, HAT CF I Borrower LLC,
the Administrative Agent, the Administrative Agent (as defined in the Other Loan
Facility), the Collateral Agent and the Collateral Agent (as defined in the
Other Loan Facility). In the event of any conflict between the terms of the
Intercreditor Agreement and this Pledge Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

16



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Amended & Restated Loan Agreement (PF)

HAT CF II Borrower LLC Pledge Agreement

 

17



--------------------------------------------------------------------------------

Exhibit 10.10

IN WITNESS WHEREOF, Member, each Borrower Subsidiary and Collateral Agent have
caused this Pledge Agreement to be duly executed by their members and officers
thereunto duly authorized, as of the day and year first above written.

 

HAT CF II BORROWER LLC By:  

 

  Name:   Jeffrey W. Eckel   Title:   President HAT CFII OP A LLC By:  

 

  Name:   Jeffrey W. Eckel   Title:   President HAT CFII OP 5 LLC By:  

 

  Name:   Jeffrey W. Eckel   Title:   President HAT CFII OP 7 LLC By:  

 

  Name:   Jeffrey W. Eckel   Title:   President

 

Signature Page to HAT CF II Borrower LLC Pledge and Security Agreement (PF)



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Collateral Agent By:  

 

  Name:   Title:

 

Signature Page to HAT CF II Borrower LLC Pledge and Security Agreement (PF)